Cite as 2017 Ark. App. 540


                   ARKANSAS COURT OF APPEALS
                                        DIVISION III
                                        No. CR-17-15

 STEVEN WAYNE WHEELER                             Opinion Delivered:   October 18, 2017
                   APPELLANT
                                                  APPEAL FROM THE SALINE COUNTY
 V.                                               CIRCUIT COURT
                                                  [NO. 63CR-16-303]
 STATE OF ARKANSAS
                                    APPELLEE HONORABLE GARY ARNOLD,
                                             JUDGE

                                                  AFFIRMED


                             WAYMOND M. BROWN, Judge

       Appellant appeals from his convictions of battery in the second degree, a Class D

felony; and domestic battering in the third degree, a Class D felony. On appeal, he argues

that there was insufficient evidence to support either conviction. We affirm.

                                          I. Facts

       An altercation of some sort occurred between George Charles Hutcheson 1 and

appellant—the details of which are disputed—on April 5, 2016. During the altercation,

appellant hit Hutcheson in the face with a glass beer bottle. Appellant was charged by

criminal information, filed May 19, 2016, with battery in the second degree pursuant to

Arkansas Code Annotated section 5-13-202, alleging that he “did unlawfully and feloniously

on or about April 5, 2016 strike his 66 year old roommate with a glass bottle in the face




       1
           Hutcheson is also referred to below as “Curtis.”
                                Cite as 2017 Ark. App. 540

causing physical injury.” The incident report from Officer Seth Hopkins, attached to the

information, states that:

       On 4/9/2016 at 8:14 am I responded to 708 W. Cross in reference to a disturbance
       (See incident 2016-02025). While investigating that disturbance I observed swelling,
       redness, and bruising to the left eye of George Hutcheson. Mr. Hutcheson stated he
       was struck in the face by a beer bottle on 4/5/2016 by Steven Wheeler, who lives
       with Mr. Hutcheson. He stated that Mr. Wheeler just got angry and hit him with
       the beer bottle. Bruce Brotherton, who also lives at the residence, stated that he saw
       Mr. Wheeler hit Mr. Hutcheson in the face with the beer bottle.

       I attempted to ask Mr. Wheeler about the incident. However, he became angry after
       being read his [M]iranda rights and would not talk to me.

A second information was filed on August 31, 2016, asserting that appellant was a habitual

offender pursuant to Arkansas Code Annotated section 5-4-501. 2 Finally, an amended

information was filed on September 1, 2016, adding a charge of domestic battering in the

third degree pursuant to Arkansas Code Annotated section 5-26-305. 3 A trial on the matter

was held on September 9, 2016.

       At the opening of the hearing, the circuit court noted that appellant had a probation

revocation, case number 2015-468, and a trial, case number 2016-303, set for the day.

Appellee notified the circuit court that the battery charges were alternative charges in which

it sought to prove appellant’s guilt on one charge or the other.

       Hutcheson testified that he was sixty-six years old and had lived as 708 West Cross

Street in Benton for about nine years; his brother, Mitchell Hutcheson, lived with him.

Regarding appellant’s living arrangement in the home, he testified:


       2
           (Supp. 2015).
       3
           (Supp. 2015).


                                              2
                                   Cite as 2017 Ark. App. 540

       Mr. Wheeler came in and out of my house. He never did stay, stayed a night or two
       and gone. Oh, something like that and leave and the next thing you know, when he
       left, he would come back for his clothes. It might have been a little bit further than
       April of this year. He wasn’t staying there on April 5th of this year. He was there,
       never did tell him he could stay there. He paid me $20. No, he didn’t give me that
       when he stayed there. He just give me twenty dollars for the time he was there. I
       don’t really count that for anything. I’m renting my home. He isn’t on the lease. No,
       just paying rent. No, he wasn’t there as a guest. He didn’t come and go as he pleased;
       not really. I didn’t ever want him there to start with. He was never invited to stay.

Regarding the incident giving rise to the charge, Hutcheson testified that he was sitting in

the kitchen talking when appellant “hit [him] in the eye with a beer bottle”; he said “it hit

[his] eye all the way around[.]” He denied that he and appellant were fighting or that he

started an argument with appellant; he said they were just sitting there talking. Both he and

appellant were “drinking a little at the time,” noting that he and the other two residents

were drinking a beer; 4 he had drunk half a twelve-pack of beer and appellant was drinking

beer and a “fifth of whiskey.”

       Brotherton testified that appellant came to visit the home at 708 West Cross Street

and “came and went as he pleased” though “[n]obody told him he [sic] come and go, [he

meant], he just come when he felt like it.” He said appellant had access to the house “any

time day or night” and was spending the night at the house on the date of the altercation.

Regarding the altercation, he testified that “[n]othing unusual happened on April 5th, other

than the fact that [appellant] and Mr. Hutcheson got to drinking, they got into a heated

argument and the more whiskey Mr. Wheeler drank than [sic] the more it got him, and

then he picked up a bottle of beer out of the sink and hit Mr. Hutcheson in the left eye,



       4
           He also testified that a Bruce Brotherton lived in his home.


                                                3
                                Cite as 2017 Ark. App. 540

and it was over about as quick as it started.” He said that “they [sic] was words said, the

more they said the more Mr. Wheeler drank the madder he got and he picked up a bottle

of beer and hit Mr. Hutcheson in the left eye.” He did not see Hutcheson make “any kind

of aggressive move toward Mr. Wheeler or threaten him.” He had “no idea what was going

on” or “what was being said” to cause the altercation as he “didn’t try to put his nose in

their business.” Mitchell was living there and was also in the house during the altercation.

       Mitchell testified that appellant hit him as well during the altercation, “crack[ing]

him on [his] cheek bone.” He denied that there was “any arguing going on or a heat [sic]

discussion” before appellant hit Hutcheson. Mitchell did not “think his brother [Hutcheson]

did anything that provoked” appellant and had “never seen [Hutcheson] strike [appellant].”

       Officer Seth Hopkins testified to responding to a call to the residence on April 9,

2016. Hutcheson told him that being struck by appellant “caused the small amount of blood,

the fresh blood, not the large swelling to his mouth.” He stated that he observed the injury,

including other swelling to his face, and “could tell it was a bit older cause it was kind of

yellowish.” He stated that you could tell that Hutcheson “had been hit with something

because his face was pretty swollen.” Hopkins visited with appellant who was Mirandized

and would not speak to him. 5

       Following Hopkins’s testimony, appellant moved for a directed verdict on multiple

grounds. The motion was denied on all grounds with the exception of whether appellee

proved that appellant knew Hutcheson’s age, an element under one variation of domestic


       5
       Officer Zachary McAnally also testified, but his testimony is irrelevant to the issues
on appeal before this court.


                                              4
                                   Cite as 2017 Ark. App. 540

battering in the second degree. The circuit court chose not to rule on that motion stating

that it needed to do some research on what it meant for appellant to know that Hutcheson

was sixty years old or more. 6

       Appellant then testified. He stated that he had just gotten out of jail when he arrived

at Hutcheson’s home. He confirmed that he, Hutcheson, and Mitchell were drinking. He

stated that Hutcheson was “as drunk as [him]” and would be “arguing about everything”

and that the argument was “mainly, about [appellant], about kicking [appellant] out.”

Regarding the altercation, he testified:

       [Hutcheson] drinks out of the bottle of whiskey, and I had a bottle on the table and
       they was [sic] arguing about something and next thing I know, me and [Hutcheson]
       got in a struggle, and the next thing I know I grabbed something, I know I grabbed
       something, and I swung it and we got into a little tussle. . . . [Hutcheson] fell over
       and hit the ground. I picked him up and noticed I had hit him.
       ....

       Mr. Hutcheson grabbed me and something like that and after he grabbed me I
       probably pushed him around a little bit and then he cut me down this left side of my
       arm.
       ....

       I remember getting into a rage. I think I grabbed something and hit him. That was
       after I had been cut. I didn’t even know it was bleeding, until we was [sic] on our
       way to Hot Springs. I didn’t see a knife. . . . That was in reaction for what he had
       done to me.
        ....

       I had no alternative but to lash out at Mr. Hutcheson after I had been cut with a
       knife. I felt like that was all I could do.
       ....

       I never saw a knife and didn’t realize I had been cut at the time.



       6
           The circuit court erroneously said “sixty years of age or less.”


                                                 5
                                 Cite as 2017 Ark. App. 540

       Regarding his living situation in the home, he testified that he was homeless and

living on the street, but “they were telling [him] to come by and stay the night.” He stated

that “[s]ometimes [he] would stay a week, sometimes a couple of days”; “just kind of off

and on.” He agreed that he was “attempting to stay and live [in the house] and they were

trying to kick him out.” Finally, he testified that he pled guilty to domestic battery in the

third degree for attacking Mitchell on April 9, 2016; had two prior domestic-battery

convictions; pled guilty to domestic battery in the second degree in November 2011; and

identified three other felonies of which he had been convicted.

       Following his testimony, appellant renewed his motion for directed verdict. The

circuit court granted the motion on the charge of domestic battery in the second degree,

but only on the element that appellant knew Hutcheson’s age when he physically injured

him. The motion was denied on all other bases.

       Though the circuit court initially stated “that [the charges] are not lesser included,

that he can’t be convicted of both,” the circuit court and the parties agreed after further

discussion that appellant could be convicted of both charges though he could only be

sentenced on only one charge. Accordingly, the circuit court found appellant guilty of both

charges. 7 At the conclusion of the sentencing hearing, the circuit court sentenced appellant

to 120 months’ incarceration in the Arkansas Department of Correction in his revocation




       7
        The circuit court also found that there was sufficient evidence that appellant violated
his probation.


                                              6
                                   Cite as 2017 Ark. App. 540

case and in his trial, but ordered the sentences to run concurrently. 8 This timely appeal

followed.

                                    II. Standard of Review

       Although appellant moved for a directed verdict, such a motion at a bench trial is a

motion for dismissal. 9 A motion to dismiss at a bench trial and a motion for a directed verdict

at a jury trial are both challenges to the sufficiency of the evidence. 10 In reviewing a

challenge to the sufficiency of the evidence, we view the evidence in a light most favorable

to the State, consider only the evidence that supports the verdict, and we affirm if substantial

evidence exists to support the verdict. 11 Substantial evidence has sufficient force and

character such that it will, with reasonable certainty, compel a conclusion one way or the

other, without resorting to speculation or conjecture. 12




       8
        We note that the sentencing order shows that appellant was sentenced to 120
months’ incarceration on each charge, despite the agreement between the parties and the
court that the charges were made in the alternative. However, appellant makes no argument
of error in his sentencing, nor does he raise any double jeopardy concerns regarding the
convictions of second-degree battery and third-degree domestic battering. Thus, he has
waived them.
       9
         Foster v. State, 2015 Ark. App. 412, at 4, 467 S.W.3d 176, 179 (citing Thornton v.
State, 2014 Ark. 157, 433 S.W.3d 216).
       10
            Id. (citing Ark. R. Crim. P. 33.1 (2014)).
       11
           Inskeep v. State, 2016 Ark. App. 135, at 5, 484 S.W.3d 709, 712 (citing Gwathney
v. State, 2009 Ark. 544, 381 S.W.3d 744).
       12
            Id. (citing Campbell v. State, 2009 Ark. 540, 354 S.W.3d 41).


                                                7
                                    Cite as 2017 Ark. App. 540

                             III.   Family or Household Member

       Appellant’s first argument is that there was insufficient evidence to support his

conviction for domestic battery in the third degree because he was not a family member or

household member. We disagree.

       A person commits domestic battering in the third degree if:

       (1) With the purpose of causing physical injury to a family or household member,
       the person causes physical injury to a family or household member;

       (2) The person recklessly causes physical injury to a family or household member;

       (3) The person negligently causes physical injury to a family or household member
       by means of a deadly weapon[.] 13

“Family or household member,” as applicable to this case, includes “[p]ersons who presently

or in the past have resided or cohabited together.” 14 The statute contains no time limits. 15

       Appellant’s argument relies heavily on the assertion that “neither the victim nor the

roommates [of the victim] considered Wheeler a resident.” We cannot agree that said

testimony is sufficient to overturn the decision of the circuit court. In Delamar v. State, this

court stated that it would be absurd to accept the “proposition that there can be no

substantial evidence of cohabitation where the fact of cohabitation is denied by the

victim.” 16 The testimony of the victim in a criminal case is not inviolable but, like the


       13
         Ark. Code Ann. § 5-26-305(a)(1), (2), & (3). This court notes that all three sections
were listed in the amended information.
       14
            Ark. Code Ann. § 5-26-302(2)(H).
       15
Will. v. State, 2017 Ark. App. 287, at 2, 524 S.W.3d 5, 7.
       16
       101 Ark. App. 313, 314, 276 S.W.3d 746, 747 (2008) (citing Wrenn v. State, 92
Ark. App. 167, 211 S.W.3d 582 (2005)).
                                                8
                                  Cite as 2017 Ark. App. 540

testimony of any other witness, is subject to the scrutiny of the trier of fact. 17 Furthermore,

this court views the evidence in the light most favorable to appellee, considering only the

proof that supports the finding of guilt. 18

       Though his testimony was often contradictory in the same sentence, Hutcheson

testified that appellant “came in and out of [his] house,” “stay[ing] a night or two and gone.”

Appellant paid Hutcheson twenty dollars “for the time he was there.” Brotherton testified

that appellant “just come [sic] and go as he pleased,” “had access to the house any time of

day or night,” and was “spending the night” on the night of the incident. Mitchell testified

that appellant “can stay” in the home. Finally, despite denying that he lived with the victim

and asserting that he was homeless, appellant testified that there was an argument when he

arrived “mainly, about [him], about kicking [him] out.” He said “they were telling [him]

to come by and stay the night” and that he would “sometimes” stay a week and “sometimes”

stay a couple of days.

       What the parties considered their living arrangement is simply part of the evidence

to be analyzed by the trier of fact, and this court has stated that the victim’s characterization

of a living arrangement is not dispositive of whether a person is a family or household

member who had resided together presently or in the past. 19 It is well settled that the




       17
            Delamar v. State, 101 Ark. App. 313, 314, 276 S.W.3d 746, 747 (2008).
       18
         Fuller v. State, 99 Ark. App. 264, 265, 259 S.W.3d 486, 487 (2007) (citing Payne v.
State, 86 Ark. App. 59, 159 S.W.3d 804 (2004)).
       19
            See Delamar, supra.


                                               9
                                   Cite as 2017 Ark. App. 540

credibility of witnesses is an issue for the trier or fact and not this court. 20 Furthermore, the

trier of fact is free to believe all or part of any witness’s testimony and may resolve questions

of conflicting testimony and inconsistent evidence. 21 Additionally, the trier of fact is not

required to set aside common sense and need not view each fact in isolation, but it may

instead consider the evidence as a whole. 22 This court holds that the circuit court did not

err in finding that appellant was a family or household member for purposes of the statute.

                                    IV. Age Requirement

       Appellant next argues that appellee did not prove that he had actual knowledge of

the victim’s age, an element of battery in the second degree. Despite this argument, this

court notes that the circuit court granted appellant’s motion for directed verdict with regard

to battery in the second degree on the basis that he knowingly, without legal justification,

caused physical injury to a person he knew to be an individual sixty years of age or older. 23

Accordingly, we do not address this argument.




       20
         Neal v. State, 2016 Ark. App. 384, at 6, 499 S.W.3d 254, 258 (citing Airsman v.
State, 2014 Ark. 500, 451 S.W.3d 565).
       21
            Id.
       22
            Id. (citing Lewis v. State, 2014 Ark. App. 730, 451 S.W.3d 591).
       23
         Ark. Code Ann. § 5-13-202(a)(4)(C) (Supp. 2015). However, this court notes that
the circuit court denied his motion with regard to battery in the second degree for acting
with the purpose of causing physical injury to another person, causing physical injury to
another person by means of a deadly weapon other than a firearm. See Ark. Code Ann. §
5-13-202(a)(2).


                                               10
                                  Cite as 2017 Ark. App. 540

                                 V.      Purposely Caused Injury

       Appellant’s third argument is that the appellee did not prove that he had a purpose

to cause physical injury to another person, instead of defending himself; this is an element

of both charged crimes. We disagree.

       A presumption exists that a person intends the natural and probable consequence of

his acts. 24 A person acts purposely with respect to his or her conduct or a result of his or her

conduct when it is the person’s conscious object to engage in conduct of that nature or to

cause the result. 25 The defense of justification, because it is a matter of a defendant’s intent,

is a question of fact to be decided by the trier of fact. 26

       The entirety of appellant’s argument relies on his own testimony. It is the

responsibility of the trier of fact to make credibility determinations based on the evidence. 27

The trier of fact is not required to believe the testimony of a criminal defendant, who is the

person most interested in the outcome of the proceeding. 28 The circuit court, as finder of

fact, is free to believe the testimony of the State’s witnesses as opposed to a defendant’s self-



       24
Hughes v. State, 2015 Ark. App. 378, at 7, 467 S.W.3d 170, 175 (citing Bell v. State,
99 Ark. App. 300, 306, 259 S.W.3d 472, 476 (2007)).
       25
            Ark. Code Ann. § 5-2-202(1) (Repl. 2013).
       26
         Brown v. State, 2011 Ark. App. 150, at 6, 381 S.W.3d 175, 178 (citing Smith v.
State, 30 Ark. App. 111, 783 S.W.2d 72 (1990)).
       27
          Muhammad v. State, 2016 Ark. App. 285, at 5, 494 S.W.3d 440, 443 (citing Wilson
v. State, 2016 Ark. App. 218, 489 S.W.3d 716).
       28
         Turner v. State, 2012 Ark. App. 150, at 8, 391 S.W.3d 358, 363 (citing Zones v.
State, 287 Ark. 483, 702 S.W.2d 1 (1985)).


                                                11
                                   Cite as 2017 Ark. App. 540

serving testimony. 29 It is not the role of appellate courts to assess the credibility of

witnesses. 30 We have long held that it is within the province of the trier of fact, and we are

bound by the fact-finder’s determination on the credibility of witnesses. 31 Accordingly, we

cannot say that the circuit court erred.

       However, we will note, as did the circuit court, that despite appellant’s assertion that

“he had no alternative but to lash out at Mr. Hutcheson,” appellant testified that he “never

saw a knife and didn’t realize [he] had been cut at the time,” not even realizing that he was

bleeding until he was on his way to Hot Springs after the altercation. 32 The circuit court

states that appellant’s “conduct occurred long before he even realized a thought that he had

been cut.” Finally, it stated that in “[w]eighing the credibility of all the witnesses, the Court

finds there was a discussion that better described as an argument that escalated and that the

only physical action taken by anyone was [appellant] when he struck the victim, Mr.

Hutcheson, Mr. Curtis Hutcheson, with a beer bottle.” We find no error.




       29
            Muhammad, supra (citing Hale v. State, 2009 Ark. App. 308).
       30
            Donaldson v. State, 2016 Ark. App. 391, at 5, 500 S.W.3d 768, 771.
       31
            Id. (citing Burley v. State, 348 Ark. 422, 430, 73 S.W.3d 600, 605 (2002)).
       32
          It was after his initial testimony that he changed his testimony and stated that he
“didn’t agree that he didn’t see a knife” and that there was a knife on the table, but he still
testified that he did not see Hutcheson “cutting [him] specifically in the arm.”


                                                12
                                  Cite as 2017 Ark. App. 540

                                       VI. Deadly Weapon

       Finally, appellant argues that appellee did not prove that a beer bottle was a deadly

weapon. 33 “Deadly weapon” means “[a]nything that in the manner of its use or intended

use is capable of causing death or serious physical injury[.] 34 Appellant used a glass beer bottle

to hit Hutcheson in his face, specifically hitting his eye. Pictures entered into evidence

showed Hutcheson’s eye was red and the surrounding area was bruised and swollen.

Hutcheson testified that the initial injury was “worse” than pictured. Brotherton testified

that appellant’s eye was “swollen shut” and that the pictures were taken two or three days

later. The bottle, being glass, was capable of even greater damage depending on force used

and point of impact. We hold that the circuit court did not erred.

       This court holds that there was sufficient evidence to support appellant’s battery-in-

the-second-degree and domestic-battering-in-the-third-degree convictions. We affirm.

       Affirmed.

       GRUBER, C.J., and WHITEAKER, J., agree.

       Dusti Standridge, for appellant.

       Leslie Rutledge, Att’y Gen., by: Brad Newman, Ass’t Att’y Gen., for appellee.




       33
         Though this court affirms the circuit court’s conviction of appellant of domestic
battering in the third degree by virtue of causing physical injury to a family or household
member, appellee also charged in its amended information that appellant negligently caused
physical injury to a family or household member by means of a deadly weapon. See Ark.
Code Ann. § 5-26-305(a)(1) & (3). Accordingly, the “deadly weapon” element was a part
of each charge.
       34
            Ark. Code Ann. § 5-1-102 (4)(B) (Repl. 2013).


                                                13